Citation Nr: 1037946	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-19 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
low back pack pain with herniated disc, L3-4 and L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the left lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for 
degenerative 
arthritis C3-7.

6.  Entitlement to an initial compensable rating for plantar 
fasciitis of the right foot.  

7.  Entitlement to an initial compensable rating for plantar 
fasciitis of the left foot.

8.  Entitlement to an initial compensable rating for degenerative 
joint disease of the right knee.  

9.  Entitlement to an initial compensable rating for degenerative 
joint disease of the left knee.  

10.  Entitlement to an initial compensable rating for bursitis of 
the right shoulder. 

11.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to 
September 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with his appeal the Veteran testified at a video 
conference hearing before the undersigned acting Veterans Law 
Judge in June 2010.  At the videoconference hearing, the record 
was held open for 30 days for the submission of additional 
evidence by the Veteran.  The additional evidence was received in 
July 2010, accompanied by a waiver of consideration of the 
evidence by the agency of original jurisdiction.  See 38 C.F.R. § 
20.1304

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's several claims on appeal include service connection 
for tinnitus.  He asserts that that his tinnitus had its onset 
during service when he was subjected to rifle and small arms 
fire, artillery, and grenades, despite his despite his service 
occupational specialty as a medical service corps officer.  

It is imperative to note that tinnitus is "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking." Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994). Because of 
its inherently subjective nature, even a layman such as the 
Veteran is considered competent to report these observable 
manifestations.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).  See also Charles v. Principi, 16 Vet. App. 370, 
374 (2002) ("ringing in the ears is capable of lay observation"); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Veteran's service treatment records (STRs) do not reveal any 
pertinent findings concerning tinnitus.  However, at a VA medical 
examination in March 2007, shortly after service the Veteran 
reported tinnitus that began 10 years previously.  It was 
mentioned that the Veteran had reported intermittent (recurrent) 
bilateral tinnitus.  

It must be mentioned that VA is obliged to provide an examination 
when the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs and 
symptoms of disability may be associated with active service; and 
the record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Here since the Veteran's is considered competent to report 
observable manifestations of tinnitus, and there is current 
medical evidence of tinnitus, it is apparent that additional 
clinical information in the form of an examination is necessary 
to determine if there is a medical nexus or etiological 
relationship between the current tinnitus and service. 

Regarding the Veteran's increased-rating claims, it is apparent 
that more current medical information is needed, specifically 
medical examinations to assess the current severity of his 
several claimed disibilities.  This is especially true since his 
last VA compensation examinations were in March 2007, more than 3 
years ago.  

At the June 2010 videoconference hearing at the RO testimony from 
the Veteran suggested that at least some of his disabilities may 
have increased in severity since his last examination.  The Court 
has held that, when a veteran claims that a disability is worse 
than when originally rated (or last examined by VA), and the 
available evidence is too old to adequately evaluate the current 
state of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined 
the Board should have ordered a contemporaneous examination of 
the veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).  See, as well, VAOPGCPREC 11-95 
(April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Specifically concerning those issues involving the joints, such 
as the Veteran's low back, cervical spine, knees, and right 
shoulder, it is noted when determining the evaluation of 
orthopedic disabilities that are at least partly rated based on 
the extent there is limitation of motion, VA must take into 
account whether the Veteran has additional functional impairment 
above and beyond the limitation of motion objectively shown due 
to factors such as pain, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during times 
when his symptoms "flare up," such as during prolonged use.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Definitive findings and additional medical 
information is needed to make these important determinations 
regarding the Veteran's increased rating claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
for a medical nexus opinion concerning the 
etiology of his tinnitus.  In particular, an 
opinion is needed as to whether it is at 
least as likely as not the Veteran's tinnitus 
is attributable to his military service - 
including especially to any acoustic trauma 
due to noise exposure in service.  

2.  Schedule the Veteran for an appropriate 
VA medical examination to ascertain the 
current severity of his service-connected 
GERD.  Have the designated examiner review 
the claims file for the pertinent medical and 
other history.  All necessary diagnostic 
testing and evaluation should be completed, 
including any necessary tests.  All pertinent 
symptomatology and findings should be 
reported in detail.

3.  Schedule the Veteran for an appropriate 
VA medical examination to ascertain the 
current severity of his service-connected 
radiculopathy of the right and left lower 
extremities.  Have the designated examiner 
review the claims file for the pertinent 
medical and other history.  All necessary 
diagnostic testing and evaluation should be 
completed.  All pertinent symptomatology and 
findings should be reported in detail.

4.  Schedule the Veteran for an appropriate 
VA medical examination to ascertain the 
current severity of his service-connected 
plantar fasciitis of the left and right feet.  
Have the designated examiner review the 
claims file for the pertinent medical and 
other history.  All necessary diagnostic 
testing and evaluation should be completed , 
including pulmonary function tests.  All 
pertinent symptomatology and findings should 
be reported in detail.

5.  Schedule the Veteran for an appropriate 
VA medical examination to ascertain the 
current severity of his service-connected 
back pain with herniated disc, L3-4 and L5-
S1; degenerative arthritis of C3-7; 
degenerative joint disease of the right and 
left knees; and bursitis of the left 
shoulder.  Have the designated examiner 
review the claims file for the pertinent 
medical and other history.  All pertinent 
symptomatology and findings should be 
reported in detail. 

The designated VA examiner(s) must conduct 
all necessary testing needed to make this 
determination, including specifically range 
of motion studies (measured in degrees, with 
normal range of motion specified), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  Regarding the joints 
presented for examination, the examiner 
must also determine whether there are 
objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss due to such factors.  This includes 
instances when these symptoms "flare-up" or 
when the affected extremity is used 
repeatedly over a period of time (prolonged 
use).

6.  Then readjudicate the service connection 
for tinnitus and increased-rating claims in 
light of the additional evidence.  If these 
claims are not granted to the Veteran's 
satisfaction, send him and his representative 
a SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate consideration 
of these remaining claims


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


